As Filed with the Securities and Exchange Commission onNovember 19, 2007 Registration No. 333-145739 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 AMENDMENT NO. 2 TO FORM S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 HYPERION ENERGY, INC. (Exact Name of Registrant as specified in its charter) Colorado 6770 None (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification) P.O. Box 152112 San Diego, California92195 Telephone:(619) 569-8297 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Walter Reed President and Chief Executive Officer Hyperion Energy, Inc. P.O. Box 152112 San Diego, California92195 Telephone:(619) 569-8297 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Brian Reiss, Esq. 9121 Atlanta Avenue, Suite 638 Huntington Beach, California 92646 Telephone:(806) 624-6850 Facsimile:(714) 378-9093 Philip D. Forlenza, Esq. Giordano, Halleran & Ciesla, P.C. 125 Half Mile Road P.O. Box 190 Middletown, New Jersey 07748 Telephone:(732) 741-3900 Facsimile:(732) 224-6599 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement and satisfaction of all other conditions under the asset purchase agreement dated July 26, 2007 between Hyperion Energy, Inc. and Accountabilities, Inc., which is attached as Annex A to the to the proxy statement/prospectus forming part of this registration statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.Registration No. If this Form is a post-effective amendment filed pursuant to Rule 462 (d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Registration No. CALCULATION OF REGISTRATION FEE Title of each class of securities registered Amount to be registered Proposed maximum offering price per security Proposed maximum aggregate offering price Amount of registration fee (1) Common Stock, $.001 par value 18,452,334 $ 0.07 (1) $ 1,291,664 (1) $ 40 (2) (1) Based upon book value of assets to be transferred to registrant. (2) Previously paid The Registrant hereby amends this registration statement on any date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment that specifically states that this registration statement will thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement becomes effective on whatever date the Commission, acting pursuant to said Section 8(a), may determine. The information in this proxy statement/prospectus is not complete and may be changed.A registration statement relating to the securities to be issued under the Asset Purchase Agreement attached as Annex A to this proxy statement/prospectus has been filed with the Securities and Exchange Commission.The common stock may not be sold nor may offers to buy be accepted until the registration statement is effective.This proxy statement/prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state in which the offer or sale is not permitted. SUBJECT TO COMPLETION, DATEDSEPTEMBER 14, 2007 Dear Accountabilities shareholders: On behalf of the board of directors of Accountabilities, Inc., I am pleased to deliver this proxy statement/prospectus for Hyperion Energy’s proposed purchase of substantially all of the assets used by Accountabilities in itsstaffing and workforce solutions business. In connection with the asset purchase transaction, Hyperion Energy will issue a number of shares of its common stock to Accountabilities that is equal to the number of shares of common stock of Accountabilities outstanding at the time of the closing of the transaction.After giving effect to the surrender and cancellation of shares owned by Hyperion Energy’s existing sole shareholder, the shares of Hyperion Energy issued to Accountabilities will represent 100% of Hyperion Energy’s outstanding Common Stock after the completion of the transaction, and Hyperion Energy will seek to have a market maker submit an application to the National Association of Securities Dealers, Inc. for the quotation of Hyperion Energy common stock on the OTC Bulletin Board.Accountabilities will distribute all of the Hyperion Energy shares to Accountabilities’ stockholders as soon as reasonably practicable after the closing of the transaction.Based upon the current number of shares of Accountabilities’ common stock outstanding and issuable upon the exercise of outstanding warrants and conversion of convertible securities, the maximum number of shares issuable to Accountabilities in connection with the transaction would be 18,452,334 shares.Accountabilities’ management believes that if the Hyperion Energy common stock becomes quoted on the OTC Bulletin Board, the transaction with Hyperion Energy will provide its shareholders with the added liquidity, and more accurate valuation, thatsecurities quotedon the OTC Bulletin Board enjoy compared tosecurities includedin the “pink sheets”; however, the Hyperion Energy common stock is not currentlyquoted on the OTC Bulletin Board and we cannot assure you that we will be able to identify a market maker to submit an applicationto the National Association of Securities Dealers, Inc. to have the Hyperion Energy common stock quoted on the OTC Bulletin Board or that the Hyperion Energy stock will ever be quoted on the OTC Bulletin Board. After careful consideration, the board of directors of Accountabilities has approved the asset sale transaction and unanimously recommends that its shareholders approve the transaction.Completion of the asset sale transaction requires that shareholders of Accountabilities approve the transaction.Accountabilities has scheduled a special shareholder meeting to obtain shareholder votes on this proposal.Information regarding the special meeting is included in this document.I encourage you to read this entire document and its annexes carefully before deciding how to vote.In particular, you should read and consider carefully the risks discussed under the caption titled “Risk Factors” beginning on page8 of the proxy statement/prospectus before completing your proxy card. Your vote is important, regardless of the number of shares you own.To vote your shares, you may use the enclosed proxy card or you may attend the special meeting of stockholders being held by Accountabilities.If you do not vote, it will have the same effect as voting against approval of the asset purchase transaction. We are very enthusiastic about the asset purchase transaction and join the members of the two companies’ boards in recommending that you vote “FOR” the proposals being submitted for your consideration and vote. Thank you for your continued support. /s/ ALLAN HARTLEY President Accountabilities, Inc. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the transaction or the registration of Hyperion Energy common stock to be issued in the transaction or determined whether the proxy statement/prospectus is truthful or complete.Any representation to the contrary is a criminal offense. This proxy statement/prospectus is dated , 2007 and is first being mailed to shareholders of Accountabilities on or about , 2007. Accountabilities, Inc. 500 Craig Road, Suite 201 Manalapan, New Jersey07726 (732) 333-3622 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS TO BE HELD , 2007 To the holders of common stock of Accountabilities, Inc.: The Special Meeting of Shareholders of Accountabilities will be held at 500 Craig Road, Manalapan, New Jersey, on , 2007 at a.m., New York City time, for the following purposes: 1. To consider and vote upon a proposal to approve the sale of substantially all of the assets used by Accountabilities, Inc. in itsstaffing and workforce solutions business to Hyperion Energy, Inc. in exchange for a number of shares of Hyperion Energy, Inc. common stock which will be equal to the number of shares of Accountabilities, Inc. common stock outstanding at the time of the closing of the transaction. 2. To consider and vote upon any motion to adjourn the meeting to a later time to permit, among other things, further solicitation of proxies if necessary to establish a quorum or to obtain additional votes in favor of the foregoing items. 3. To consider and act on such other business as may properly come before the meeting or any adjournment or adjournments thereof. Accountabilities’ board of directors has fixed the close of business on , 2007 as the record date for the determination of shareholders entitled to receive notice of and to vote at the meeting and any adjournment or postponements thereof. The proposals, as well as information about the proposed sale of Accountabilities’ assets to Hyperion Energy are described in detail in the accompanying proxy statement/prospectus.You are urged to read these materials very carefully and in their entirety before deciding how to vote. A quorum, consisting of a majority of shares of common stock entitled to vote at the special meeting, must be present in person or by proxy before action may be taken at the special meeting.The affirmative vote of holders of a majority of the outstanding shares of Accountabilities’ common stock is required to approve the asset purchase agreement and the transactions contemplated thereby.The affirmative vote of holders of the majority of the Accountabilities’ common stock present and entitled to vote at the special meeting is required to approve the other proposals. Your vote is very important, regardless of the number of shares of Accountabilities common stock you own.Please vote as soon as possible to ensure that your shares are represented at the special meeting.Even if you plan to attend the special meeting in person, please sign, date and return the accompanying proxy in the enclosed addressed envelope, which requires no postage if mailed in the United States.If you are a record holder, you may also cast your vote in person at the special meeting.If your shares are held in an account at a brokerage firm or bank, you must instruct your broker or bank on how to vote your shares. If you choose to approve a proposal, please check the box indicating a vote “FOR” the proposal by following the instructions contained in the enclosed proxy card.If you properly sign and return your proxy card with no voting instructions, you will be deemed to have voted “FOR” the approval of each of the proposals put forth at the special meeting.If you do not vote, it will have the same effect as a vote against the asset sale.You may revoke your proxy at any time before it is voted at the special meeting. After careful consideration, Accountabilities’ board of directors determined that the asset purchase agreement and the sale of substantially all of the assets used by Accountabilities in its staffing and workforce solutions business to Hyperion Energy is in the best interests of Accountabilities and its shareholders.The board of directors unanimously recommends that you vote “FOR” each of the proposals to be presented at the special meeting. By Order of the Board of Directors /s/ RONALD SHAPSS Ronald Shapss Chairman , 2007 WHETHER OR NOT YOU EXPECT TO ATTEND THE MEETING, PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY AND MAIL IT PROMPTLY IN THE ENCLOSED ENVELOPE IN ORDER TO ENSURE REPRESENTATION OF YOUR SHARES. TABLE OF CONTENTS PAGE NO. QUESTIONS AND ANSWERS ABOUT THE TRANSACTION 1 SUMMARY 3 SELECTED FINANCIAL DATA OF HYPERION ENERGY 6 SELECTED FINANCIAL DATA OF ACCOUNTABILITIES 7 MARKET PRICE AND DIVIDEND INFORMATION 8 RISK FACTORS 8 INFORMATION ABOUT THE SPECIAL MEETING 14 THE TRANSACTION 16 DESCRIPTION OF THE ASSET PURCHASE AGREEMENT 21 BUSINESS OF HYPERION ENERGY 25 HYPERION ENERGY MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONOR PLANOF OPERATION 25 BUSINESS OF ACCOUNTABILITIES 26 ACCOUNTABILITIES’ MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 30 ACCOUNTABILITIES’ MANAGEMENT 43 HYPERION ENERGY MANAGEMENT 51 SECURITY OWNERSHIP OF PRINCIPAL BENEFICIAL OWNERS AND MANAGEMENT 52 DESCRIPTION OF HYPERION ENERGY CAPITAL STOCK 54 CERTAIN LEGAL INFORMATION AND ADDITIONAL INFORMATION FOR SHAREHOLDERS 60 INDEX TO FINANCIAL STATEMENTS F-1 ANNEXES A. Asset Purchase Agreement dated as of July 26, 2007, between Accountabilities, Inc. and Hyperion Energy, Inc. A-1 QUESTIONS AND ANSWERS ABOUT THE TRANSACTION Why am I receiving this proxy statement/prospectus? Hyperion Energy has agreed to purchase substantially all of the assets used by Accountabilities in itsstaffing services and workforce solutions business.Under the asset purchase agreement signed by the parties on July 26, 2007, Hyperion Energy will issue to Accountabilities a number of shares of its common stock equal to the number of shares of common stock of Accountabilities outstanding at the time of the closing of the transaction in payment of the purchase price of the assets.The existing sole shareholder of Hyperion Energy has agreed to surrender all of his shares for cancellation at the time of the transaction in exchange for a payment of $12,500 which was made after the signing of the asset purchase agreement.As a result, the shares of Hyperion Energy common stock issued to Accountabilities will represent 100% of Hyperion Energy’s outstanding common stock after the completion of the transaction. In order to complete the transaction, the shareholders of Accountabilities must approve the asset purchase agreement pursuant to which Accountabilities will sell the assets used in itsstaffing and workforce solutions business to Hyperion Energy.This proxy statement/prospectus is being provided to you for the purpose of obtaining your vote and supplying you with important information concerning the companies and the transaction.You should consider this information carefully before deciding how to vote on the transaction and other proposals. Why is Accountabilities selling its assets? Accountabilities’ board of directors believes that it is in the best interests of Accountabilities and its shareholders to have a more liquid and efficient trading market for the securities owned by its shareholders and is proposing the transaction so that its staffing and workforce solutions business can be conducted through an entity having securities quoted on the NASD OTC Bulletin Board.Accountabilities’ common stock is currently traded on the “pink sheets” quotation system which is generally considered a less liquid and efficient market than the NASD OTC Bulletin Board.Applications for inclusion of a security on the NASD OTC Bulletin Board can only be submitted by a market maker, and Accountabilities will seek to have a market maker submit an application with respect to the Hyperion Energy common stock prior to the distribution of the Hyperion Energy shares to Accountabilities’ stockholders.Accountabilities has not yet identified a market maker that will submit the application to the NASD. What assets will remain with Accountabilities after the transaction? The business and assets being transferred to Hyperion Energy will represent substantially all of the assets currently held by Accountabilities.The assets retained by Accountabilities will be assets related to its proposed debit payroll card business, which at this time are nominal.In addition, Accountabilities has reached an agreement in principle to acquire Woopee Connect, Inc., a voice over internet protocol (commonly referred to as VOIP) company.As a result, after the transactions with Hyperion Energy and Woopee Connect are completed, shareholders of Accountabilities will own shares in two companies: Hyperion Energy, Inc., which will conduct the staffing and workforce solutions business transferred to it by Accountabilities, and Accountabilities, Inc., which expects to continue the development of the payroll debit card business it is retaining and operate Woopee Connect as a wholly owned subsidiary engaged in providing VOIP services. When is the transaction expected to be completed? Assuming that the shareholders of Accountabilities approve the sale of assets to Hyperion Energy, it is expected that the transaction will be completed within three business days after the Accountabilities’ shareholder meeting. What will happen to the shares received by Accountabilities? Accountabilities will distribute the shares of Hyperion Energy’ common stock to its shareholders of record as of , 2007 as promptly as reasonably practicable after the completion of the asset sale transaction.As a result of the transaction, you will own shares in two companies, Accountabilities and Hyperion. Where and when is the special meeting of Accountabilities’
